Order filed, June 6, 2018.




                                           In The
                                   Court of Appeals
                                          For The
                              First District of Texas
                                       ____________

                                   NO. 01-18-00364-CV

            MELVIN TAYLOR AND J&S EXCHANGE, INC., Appellant

                                              V.

                              JOHN PETROSKY, Appellee


                        On Appeal from the 234th District Court
                                 Harris County, Texas
                             Trial Court Case 2017-48573


                                          ORDER
       The reporter’s record in this case was due 06/04/2018. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order, the official (or substitute) court reporter, to file the record in this appeal,
if any, within 30 days of the date of this order.


                                       PER CURIAM